Statutory action of detinue by appellant for one Ford automobile.
The record shows only one exception reserved on the trial, viz., plaintiff excepted to the ruling by which the court admitted in evidence the mortgage under which defendant claimed ownership of the automobile in controversy. This mortgage is not set out in the bill of exceptions, but it was admitted in evidence, as the bill discloses. Objection was made on the ground that the mortgage showed on its face that it had not been recorded until after plaintiff bought the automobile from defendant's mortgagor. The bill of exceptions fails to recite that it contains all the evidence, and evidently it does not. Aside from the mortgage, the record shows that there was evidence other than that contained in the bill of exceptions. In this state of the record this court cannot review the objection taken in the trial court against defendant's mortgage title. Some of the cases to this effect are cited in Baker v. Patterson, 171 Ala. 88, 55 So. 135.
Affirmed.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.